ACCEPTED
                                                                                          03-14-00473-CR
                                                                                                 3654225
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      1/5/2015 3:55:26 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                No. 03-14-00473-CR
SHAWN MICHAEL WALKER,                   }
                                                                FILED IN
Appellant                               }                 3rd COURT OF APPEALS
                                        }     IN THE COURT AUSTIN, TEXAS
                                        }     OF APPEALS 1/5/2015 3:55:26 PM
                                        }     OF THE THIRD JEFFREY   D. KYLE
                                                                 Clerk
v.                                      }     SUPREME JUDICIAL
                                        }     DISTRICT
THE STATE OF TEXAS                      }


         SECOND MOTION FOR EXTENSION OF TIME TO FILE
                              APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Comes now John Kuchera, undersigned counsel for Appellant, pursuant to

Rule 38.6(d) of the Texas Rules of Appellate Procedure, and files this second motion

for an extension of ten (10) days in which to the file Appellant’s brief in the above-

entitled and numbered cause. In support of this motion, undersigned counsel would

show the Court the following.

      Counsel has previously been granted an extension through January 2, 2015.

Counsel has been working on Appellant’s brief for about four days but much more

work needs to be done.

      WHEREFORE, PREMISES CONSIDERED, undersigned counsel requests

that this Court grant an additional extension until January 12, 2015, for the filing of

Appellant's brief herein.
                                        Respectfully submitted,
                                        /s/ John A. Kuchera
                                        John A. Kuchera
                                        210 N. 6th St.
                                        Waco, Texas 76701
                                        (254) 754-3075
                                        (254) 756-2193 (facsimile)
                                        SBN 00792137
                                        johnkuchera@210law.com
                                        Attorney for Appellant


                               Certificate of Service
I certify that on the 5th day of January, 2015, I mailed the foregoing to:
Mr. Bob D. Odom
Assistant District Attorney
P.O. Box 540
Belton, TX 76513



                                        /s/ John A. Kuchera
                                        John A. Kuchera